IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 6 WM 2015
                              :
             Respondent       :
                              :
                              :
        v.                    :
                              :
                              :
J.D.S.,                       :
                              :
             Petitioner       :


                                       ORDER


PER CURIAM
      AND NOW, this 20th day of February, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.